       Case 3:18-cv-06721-JCS Document 67 Filed 07/12/19 Page 1 of 15



 1 Donald R. McPhail (admitted pro hac vice)       Guy W. Chambers (State Bar No. 101611)
   Email: dmcphail@dickinsonwright.com             E-Mail: gchambers@sideman.com
 2 DICKINSON WRIGHT PLLC                           Ellen P. Liu (State Bar No. 280459)
   International Square                            E-Mail: eliu@sideman.com
 3 1825 Eye St. N.W., Suite 900                    SIDEMAN & BANCROFT LLP
   Washington, D.C. 20006                          One Embarcadero Center, 22nd Floor
 4 Telephone: (202) 457-0160                       San Francisco, California 94111-3711
   Facsimile: (844) 670-6009                       Telephone: (415) 392-1960
 5                                                 Facsimile: (415) 392-0827

 6 Jonathan D. Baker (State Bar No. 196062)        Ryan O. White (admitted pro hac vice)
   Email: jdbaker@dickinsonwright.com              Email: rwhite@taftlaw.com
 7 DICKINSON WRIGHT RLLP                           Elizabeth Shuster (admitted pro hac vice)
   800 W. California Avenue, Suite 110             Email: eshuster@taftlaw.com
 8 Sunnyvale, California 94086                     TAFT, STETTINIUS & HOLLISTER LLP
   Telephone: (408) 701-6100                       One Indiana Square, Suite 3500
 9 Facsimile: (844) 670-6009                       Indianapolis, Indiana 46204
                                                   Telephone: (317) 713-3500
10                                                 Facsimile: (317) 713-3699

11 Jiageng Lu (State Bar No. 271589)               Jaimin H. Shah (admitted pro hac vice)
   Email: jlu@dickinsonwright.com                  Email: jshah@taftlaw.com
12 DICKINSON WRIGHT PLLC                           TAFT STETTINIUS & HOLLISTER LLP
   607 W. 3rd Street, Suite 2500                   111 E. Upper Wacker Drive, Suite 2800
13 Austin, Texas 78701                             Chicago, Ilinois 60601
   Telephone: (512) 770-4200                       Telephone: (312) 836-4171
14 Facsimile: (844) 670-6009                       Facsimile: (312) 966-8607

15 Attorneys for Plaintiffs

16                                UNITED STATES DISTRICT COURT

17                               NORTHERN DISTRICT OF CALIFORNIA

18                                   SAN FRANCISCO DIVISION
19 ELY HOLDINGS LIMITED, a United                 Case No. 3:18-cv-06721 JCS
   Kingdom company, and
20 GREENLITE GLASS SYSTEMS INC., a                PLAINTIFFS’ REPLY IN SUPPORT OF
   Canadian Company                               THEIR MOTION TO DISMISS
21
                                                  DEFENDANT’S LANHAM ACT AND
22                 Plaintiffs,                    UCL COUNTERCLAIMS AND TO
                                                  STRIKE 35 USC §112 PLEADINGS;
23          v.
                                                  Judge: Honorable Joseph C. Spero
24 O’KEEFFE’S, INC. d/b/a SAFTI FIRST, a          Date: August 16, 2019
   California corporation,                        Time: 9:30 AM
25
                                                  Courtroom: G, 15th Floor
26                 Defendant.

27

28
                                                                      Case No. 3:18-cv-06721 JCS
      PLAINTIFF’S REPLY IN SUPPORT OF THEIR MOTION TO DISMISS DEFENDANT’S LANHAM ACT AND
                         UCL COUNTERCLAIMS AND TO STRIKE §112 PLEADINGS
           Case 3:18-cv-06721-JCS Document 67 Filed 07/12/19 Page 2 of 15



 1                                                       TABLE OF CONTENTS

 2                                                                                                                                                Page

 3
     I.        INTRODUCTION ................................................................................................................. 1
 4
     II.       ARGUMENT ........................................................................................................................ 2
 5
               A.        Defendant’s Lanham Act and UCL Claims Are “Grounded in Fraud,” and
 6                       Should be Dismissed Under Rule 9(b) ...................................................................... 2

 7                       1.         Defendant’s own pleadings, and proposed amendments, make clear
                                    that Rule 9(b) applies .................................................................................... 2
 8
                         2.         Defendant’s pleadings fail to meet Rule 9(b)................................................ 4
 9
               B.        Proposal of Claim Terms Cannot Justify Defendant’s Disregard of Patent
10                       L.R. 3-3. .................................................................................................................... 7

11                       1.         Defendant still fails to seek leave to add its new indefiniteness
                                    argument ........................................................................................................ 7
12
                         2.         Defendant cannot demonstrate good cause even if it properly sought
13                                  leave .............................................................................................................. 7

14 III.        CONCLUSION ................................................................................................................... 10

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    i                     Case No. 3:18-cv-06721 JCS
          PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS DEFENDANT’S LANHAM ACT AND
                             UCL COUNTERCLAIMS AND TO STRIKE §112 PLEADINGS
           Case 3:18-cv-06721-JCS Document 67 Filed 07/12/19 Page 3 of 15



 1                                                      TABLE OF AUTHORITIES

 2 CASES                                                                                                                                      Page
 3 Auxilium Pharm., Inc. v. Watson Labs., Inc.,
      2014 WL 2624780 (D.N.J. June 12, 2014) ..............................................................................8, 9
 4
   Connecticut Nat. Bank v. Fluor Corp.,
 5    808 F.2d 957 (2d Cir. 1987) .........................................................................................................5
 6 Forest Ambulatory Surgical Assocs., L.P. v. United Healthcare Ins. Co.,

 7    2014 WL 11396254 (C.D. Cal. May 30, 2014)........................................................................3, 4

 8 In re Mattel, Inc.,
       588 F. Supp. 2d 1118 (C.D. Cal. 2008) ....................................................................................3, 4
 9
   O2 Micro Int'l Ltd. v. Monolithic Power Sys., Inc.,
10     467 F.3d 1355 (Fed. Cir. 2006) ....................................................................................................9

11 Oracle Am., Inc. v. TERiX Computer Co., Inc.
      2014 WL 31344 (N.D. Cal. Jan. 3, 2014) ............................................................................2, 3, 4
12
   Stahl Law Firm v. Judicate W.,
13    2013 WL 4873065 (N.D. Cal. Sept. 12, 2013).............................................................................4
14 Wilson v. Hewlett-Packard Co.,
      668 F.3d 1136 (9th Cir. 2012) ......................................................................................................5
15
   STATUTES
16

17 35 U.S.C. §101 ...................................................................................................................................9

18 35 U.S.C. §112 .........................................................................................................................2, 8, 10
19 49 C.F.R. § 661.5 ...............................................................................................................................7

20 RULES

21 Civil Local Rule 7-3(a) ......................................................................................................................5

22 Fed R. Civ. P. 9(b).................................................................................................................... passim

23 Patent Local Rule 3-3 .................................................................................................................7, 8, 9

24
   Patent Local Rule 3-6 .........................................................................................................................7
25

26

27

28
                                                   ii                    Case No. 3:18-cv-06721 JCS
         PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS DEFENDANT’S LANHAM ACT AND
                            UCL COUNTERCLAIMS AND TO STRIKE §112 PLEADINGS
         Case 3:18-cv-06721-JCS Document 67 Filed 07/12/19 Page 4 of 15



 1 OTHER AUTHORITY

 2 15 U.S.C. § 1125 (“Lanham Act”) .......................................................................................2, 4, 7, 10

 3 Cal. Bus. & Prof. Code § 17200, et seq.
      (“California’s Unfair Competition Law,” or “UCL”) ........................................................ passim
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 iii                   Case No. 3:18-cv-06721 JCS
       PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS DEFENDANT’S LANHAM ACT AND
                          UCL COUNTERCLAIMS AND TO STRIKE §112 PLEADINGS
          Case 3:18-cv-06721-JCS Document 67 Filed 07/12/19 Page 5 of 15



 1           I.     INTRODUCTION

 2           In its Opposition (Dkt. No. 65) to Plaintiffs’ Motion to dismiss its deficient fraud claims

 3 and indefiniteness pleadings (Dkt. No. 63), Defendant O’Keeffe’s, Inc. d/b/a SAFTI FIRST

 4 (“Defendant”) repeatedly undermines its own arguments for retaining them.

 5           With respect to its allegations of fraudulent statements made by Plaintiff Greenlite Glass

 6 Systems, Inc. (“Greenlite”), Defendant appears to argue that its claims should pass muster as they

 7 were presented, but nonetheless abandons them in favor of a set of amended pleadings. 1 Dkt. No.

 8 65, Appendix A. Even setting aside the fact that an opposition is not the proper vehicle for

 9 amending pleadings, Defendant’s self-conscious inclusion of these proposed amendments is a tacit

10 admission that (1) Rule 9(b) of the Federal Rules of Civil Procedure does apply, and (2)

11 Defendant’s allegations are lacking. Indeed, its own amendments make clear that these are not

12 merely claims that incidentally involve alleged misrepresentations, but rather confirm that the

13 entirety of its claims rise and fall upon alleged fraud and fraudulent intent—to suggest otherwise

14 strains credulity. However, even these proposed amendments fail to meet the strictures of Rule

15 9(b), and continue to suffer many of the same defects pointed out in Plaintiffs’ Motion.

16           With respect to Defendant’s attempt to slip in an indefiniteness argument absent from its

17 Invalidity Contentions, Defendant admits that this is an entirely new argument, introduced after its

18 Invalidity Contentions were served. Dkt. No. 65 at 8. However, Defendant’s purported
19 justification for this late addition—that indefiniteness is so “intertwined” with claim construction

20 such that it can introduce new arguments because the parties proposed terms for construction—

21 only serves to demonstrate Defendant’s lack of good cause. Indeed, Defendant ties its new

22 argument to the list of terms proposed by Plaintiffs Ely Holdings Limited (“Ely”) and Greenlite

23 (collectively, “Plaintiffs”) for construction, but this list is no more than that—an unadorned list of

24 terms and phrases. Exh. A. It is at best unclear what Defendant has discovered about Plaintiffs’

25 interpretation of the claims from this barebones list that could not have been gleaned from

26

27   1
     Defendant has not properly presented amended pleadings for the Court’s consideration, as
   discussed in part (A) (2) infra. Nonetheless, it is telling that Defendant was compelled to attempt
28 a revision.
                                                       1                          Case No. 3:18-cv-06721 JCS
         PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS DEFENDANT’S LANHAM ACT AND
                            UCL COUNTERCLAIMS AND TO STRIKE §112 PLEADINGS
        Case 3:18-cv-06721-JCS Document 67 Filed 07/12/19 Page 6 of 15



 1 Plaintiffs’ detailed Infringement Contentions (Exh. B), which were served well before the

 2 Invalidity Contentions. Moreover, whether or not indefiniteness is “intertwined” with claim

 3 construction simply has no bearing on whether Defendant should have disclosed its argument in

 4 the Invalidity Contentions. The Patent Local Rules have consistently required disclosure of

 5 arguments based on 35 U.S.C. § 112 in contentions, and the Scheduling Order that Defendant

 6 participated in negotiating required service of contentions before the exchange claim terms. Dkt

 7 No. 36. There is simply no justification for disregarding the Local Rules or the Court’s schedule.

 8          II.     ARGUMENT

 9                  A.      Defendant’s Lanham Act and UCL Claims Are “Grounded in Fraud,”
10                          and Should be Dismissed Under Rule 9(b)

11                          1.     Defendant’s own pleadings, and proposed amendments, make
                                   clear that Rule 9(b) applies
12
            Defendant’s first argument, that Rule 9(b) of the Federal Rules of Civil Procedure does not
13
     apply to its Lanham Act and UCL claims, misrepresents the law as well as its own pleadings. In
14
     fact, Defendant’s own allegations, including its proposed amendments, further confirm that what
15
     Defendant is alleging is fraud.
16
            Defendant cites Oracle Am., Inc. v. TERiX Computer Co., Inc. to suggest that wherever
17
     third-party reliance on alleged misrepresentation is implicated, Rule 9(b) does not apply. Dkt. No.
18
     65 at 3, citing 2014 WL 31344, at *5 (N.D. Cal. Jan. 3, 2014). However, Defendant misapplies
19
     Oracle, as this case makes no such blanket rule. In fact, the misconduct at the center of Oracle
20
     was not misrepresentation, but rather a claim under the Computer Fraud and Abuse Act
21
     (“CFAA”), which “proscribes various computer crimes, ‘the majority of which involve accessing
22
     computers without authorization or in excess of authorization.’” Id. at *3. The injury alleged in
23
     this case was unauthorized access by defendants to the plaintiff’s software updates when said
24
     defendants did not properly purchase support services. Id. at *2. While the defendants may have
25
     obtained some access by making misrepresentation(s) to some of plaintiff’s authorized customers,
26
     the misrepresentations themselves were merely incidental, and thus neither the crux of the
27
     plaintiff’s injury nor required under the CFAA. See id. at *2, 4 (the CFAA “only requires a
28
                                                2                     Case No. 3:18-cv-06721 JCS
      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS DEFENDANT’S LANHAM ACT AND
                         UCL COUNTERCLAIMS AND TO STRIKE §112 PLEADINGS
        Case 3:18-cv-06721-JCS Document 67 Filed 07/12/19 Page 7 of 15



 1 showing of unlawful access”). Indeed, the plaintiff also alleged that some of the unauthorized

 2 access did not involve misrepresentations but rather the “direct[ion of] others with access

 3 credentials to download [plaintiff’s] intellectual property,” but it was no less injured by these

 4 instances. See id. at *2. Thus, it is clear that Oracle’s reasoning has no bearing on the matter at

 5 hand: Here, the only misconduct alleged by Defendant consists of the misrepresentations it

 6 attributes to Greenlite, and it is the purported falsity of these statements that are alleged to cause

 7 Defendant’s harm. See Answer (Dkt. No. 56) at ¶¶ 17-18; see also Dkt. No. 65, Appendix A at ¶¶

 8 17-18.

 9          Defendant’s reliance on In re Mattel, Inc. is similarly misplaced. See Dkt. No. at 4, citing

10 588 F. Supp. 2d 1118 (C.D. Cal. 2008). Specifically, Defendant argues that Mattel stands for the

11 proposition that where common law fraud elements are not pled as part of a UCL claim, Rule 9(b)

12 should not apply. However, Defendant fails to demonstrate why the analysis of Mattel should

13 govern here. Unlike this case, Mattel involved a product liability claim by plaintiffs alleging that

14 the defendant’s toys contained an unsafe level of lead. 588 F. Supp. 2d at 1114. To the extent the

15 plaintiffs also stated related claims that the defendant’s advertisements misrepresented the quality

16 and safety of its toys, it was sufficient to allege that these materials were likely to deceive the

17 public. See id. at 1118. But, the thrust of the complaint did not address, and did not require,

18 fraud. See id. Indeed, the Mattel court found wholly absent any “effort to plead common law
19 fraud elements such as the intent to deceive.” Id. (emphasis added)

20          Later courts applying the rationale of Mattel likewise noted the importance of allegations

21 of intent: For example, in Forest Ambulatory Surgical Assocs., L.P. v. United Healthcare Ins.

22 Co., which involved claims to insurance reimbursements, the court followed the reasoning of

23 Mattel because “[n]owhere does the [complaint] suggest that Defendants made such

24 ‘misrepresentations’ and ‘false’ statements with intent to deceive Plaintiff, even if these alleged

25 statements were likely to deceive Plaintiff.” 2014 WL 11396254, at *9 (C.D. Cal. May 30, 2014).

26 The Forest court further pointed out that the complaint in issue “includes of[sic] myriad of

27 additional allegations as well that come nowhere close to fraud…As a result, Plaintiff's allegations

28 do not rise and fall on fraudulent conduct alone.” Id. In sum, an accurate reading of Mattel and its
                                                     3                          Case No. 3:18-cv-06721 JCS
      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS DEFENDANT’S LANHAM ACT AND
                         UCL COUNTERCLAIMS AND TO STRIKE §112 PLEADINGS
          Case 3:18-cv-06721-JCS Document 67 Filed 07/12/19 Page 8 of 15



 1 progeny does not suggest any blanket rules for UCL claims; rather, these cases suggest that two

 2 hallmarks for finding Rule 9(b) applicable are (1) allegations concerning the intent to deceive, and

 3 (2) the absence of other alleged misconduct unrelated to misrepresentations.

 4           In view of the foregoing, it is clear that Defendant’s Lanham Act and UCL claims fall

 5 outside of Mattel’s ambit. Indeed, unlike in Mattel or Forest, there is no other misconduct alleged

 6 other than the purported misrepresentations, and the pleadings are in fact replete with allegations

 7 relating to scienter, including:

 8           •   The alleged misrepresentations were made “in order to obtain fire rated glazing jobs,
 9               in competition of Safti,”

10           •   that “[a]t the time it made those representations, Greenlite knew them to be false,”
11           •   that each of the alleged misrepresentations were made “knowing[ly]”
12           •   that “the conduct alleged in paragraphs 15-18 above was performed for the purpose of
13               deceiving purchasers”

14 Answer at ¶¶ 17-18, 22 (emphases added). Tellingly, even Defendant’s proposed amended

15 pleadings highlight the centrality of intent, going so far as to add that Greenlite made the alleged

16 statements “willfully and maliciously and with the purpose and effect of taking business away

17 from Safti and to harm Safti’s reputation.” Dkt. No. 65, Appendix A at ¶18 (emphases added). In

18 sum, Defendant’s own allegations amply demonstrate its claims under the Lanham Act and UCL
19 to be “grounded in fraud,” and thus within the scope of Rule 9(b). 2

20                          2.        Defendant’s pleadings fail to meet Rule 9(b).

21           As a threshold matter, it is improper for Defendant to attempt to shoehorn a motion for

22 leave to amend pleadings into its Opposition: As the Federal Rules make clear, a motion for leave

23 is required to amend pleadings, and an opposition is not a motion. See Fed R. Civ. P. 15. Thus,

24

25   2
    Defendant also cites to Oracle for the proposition that Rule 9(b) does not necessarily apply to
26 Lanham Act claims because “the Ninth Circuit itself has never held as such,” (Dkt. No. 65 at 3),
   but this point is irrelevant. Indeed, as Plaintiffs pointed out in their Motion, this Court does apply
27 Rule 9(b) to Lanham Act claims. Dkt. No. 63 at 5, citing Stahl Law Firm v. Judicate W., 2013 WL
   4873065, at *7 (N.D. Cal. Sept. 12, 2013) (dismissing Lanham Act claims with leave to amend,
28 “Plaintiff must also consider the heightened pleading requirements of Rule 9(b).”).
                                                        4                           Case No. 3:18-cv-06721 JCS
         PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS DEFENDANT’S LANHAM ACT AND
                            UCL COUNTERCLAIMS AND TO STRIKE §112 PLEADINGS
          Case 3:18-cv-06721-JCS Document 67 Filed 07/12/19 Page 9 of 15



 1 Defendant’s “proposed” amended pleadings set forth in its Appendix A are not properly before the

 2 Court. Moreover, the Civil Local Rules strictly limit the time and space available for responding

 3 to an opposition, as compared to responding to a motion. Compare Civil L.R. 7-3(a) and (c).

 4 Defendant’s request that the Court “grant SAFTI leave to amend its counterclaim as set forth on

 5 Appendix A” (Dkt. No. 65 at 7) thus represents yet another instance of gamesmanship, as it seeks

 6 to deprive Plaintiffs of the opportunity to provide a full response. As such, the only pleadings

 7 properly in issue before the Court are those of Defendant’s Answer (Dkt. No. 56).

 8           As for these allegations, Defendant does little more in its Opposition than repeat them

 9 verbatim and conclusorily assert that they are sufficient. See Dkt. No. 65 at 4-5. As such, each of

10 the deficiencies identified in Plaintiffs’ Motion remain unrebutted. See Dkt. No. 63 at 7-8. The

11 only arguably new point raised in Defendant’s Opposition is that it does not believe it must

12 provide additional information concerning allegations of Greenlite’s knowledge. Dkt. No. 65 at 5.

13 However, Defendant misapplies Rule 9(b): the drafters did not require a claimant to specifically

14 plead conditions of the human mind, but as applied by the courts, a claimant must nonetheless

15 plead sufficient factual circumstances that would allow the inference of knowledge. See Wilson v.

16 Hewlett-Packard Co., 668 F.3d 1136, 1139, 1145 (9th Cir. 2012) (affirming dismissal of UCL

17 claim involving fraudulent conduct where plaintiff provided “few if any facts … from which an

18 inference of knowledge of the allegedly hazardous defect could be drawn.”); also Connecticut Nat.
19 Bank v. Fluor Corp., 808 F.2d 957, 962 (2d Cir. 1987) (“The absence of a requirement that

20 scienter be alleged with “great specificity” is based on the premise that a plaintiff realistically

21 cannot be expected to plead a defendant's actual state of mind… This does not mean, however,

22 that plaintiffs are relieved of their burden of pleading circumstances that provide at least a minimal

23 factual basis for their conclusory allegations of scienter.”). 3

24

25
     3
26   Defendant’s argument that it need not plead additional facts because Plaintiffs allegedly “knew
   exactly what is being alleged” would erase Rule 9(b)—indeed, all pleading requirements—
27 altogether. For what purpose can any pleading serve, when all a claimant need do is state “you
   know what I’m referring to,” and be permitted to fish through a defending party’s confidential
28 records on that basis?
                                                    5                           Case No. 3:18-cv-06721 JCS
         PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS DEFENDANT’S LANHAM ACT AND
                            UCL COUNTERCLAIMS AND TO STRIKE §112 PLEADINGS
       Case 3:18-cv-06721-JCS Document 67 Filed 07/12/19 Page 10 of 15



 1          In this case, as discussed in Plaintiffs’ Motion, Defendant wholly fails to provide any

 2 allegations of fact from which the Court can infer knowledge: Indeed, Defendant fails to provide

 3 even a minimal allegation suggesting how it is that Greenlite can have knowledge of Defendant’s

 4 manufacturing process or where Defendant’s products are assembled, or how Greenlite can

 5 “know” that Defendant does not infringe the patent in suit when this litigation is ongoing. Dkt.

 6 No. 63 at 8. Defendant contends that Greenlite would know what its own assembly process is (id.

 7 at 5), but this misses the point—its claims explicitly require Greenlite to know that Defendant’s

 8 products are “were made and sold in California,” which, considering that a party’s manufacturing

 9 processes and business plans are not generally available to the public, is plainly implausible absent

10 additional explanation. Likewise, additional allegations would be required to allow an inference

11 that Greenlite had already known “that Safti’s fire and safety rated floor did not violate its alleged

12 patent,” as it would otherwise require Greenlite to be able to prognosticate the outcome of this

13 litigation. And, while it is not properly before the Court, Defendant’s Appendix A actually

14 contradicts any suggestion that Greenlite has the alleged knowledge because, according to

15 Defendant: “Ryan Dennett told William O’Keeffe that he was not familiar with how SAFTI’s fire

16 rated glass floor was manufactured and had never said that SAFTI’s fire rated glass floor violated

17 any patent.” Dkt. No. 65, Appendix A at ¶17. Far from allowing any inference of knowledge, if

18 Defendant were to present its Appendix A to the Court upon a properly noticed motion, these
19 amended pleadings would only serve to show that there is no plausible claim.

20          Indeed, even if Defendant were to properly present Appendix A, and one were to disregard

21 such internal contradictions as addressed above, the motion would be futile because Appendix A

22 still fails to satisfy Rule 9(b). For instance, Defendant still fails to allege how Greenlite can know

23 that Defendant’s product doesn’t infringe, when the issue is still being actively litigated. Dkt. No.

24 65, Appendix A at ¶17. Defendant also fails to provide any allegations suggesting how Greenlite

25 can have knowledge of Defendant’s manufacturing process, or who or where its customers are,

26 which is critical to Defendant’s allegation that Greenlite knew the statements on its website to be

27 false. Id. And, with respect to its allegations concerning the “Buy America” provisions of 49

28 CFR § 661.5, Defendant still cannot identify what any of the alleged misrepresentations are (e.g.,
                                                   6                          Case No. 3:18-cv-06721 JCS
      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS DEFENDANT’S LANHAM ACT AND
                         UCL COUNTERCLAIMS AND TO STRIKE §112 PLEADINGS
       Case 3:18-cv-06721-JCS Document 67 Filed 07/12/19 Page 11 of 15



 1 an advertisement, an oral statement, sales pitch or bid material, etc.), nor who received the alleged

 2 communications (if that is what they are), where they were allegedly made, nor how or why

 3 Greenlite would necessarily have reached the legal conclusion Defendant alleges concerning the

 4 applicability of 49 CFR § 661.5. In sum, Appendix A demonstrates that dismissal of Defendant’s

 5 Lanham Act and UCL claims with prejudice is appropriate.

 6                  B.      Proposal of Claim Terms Cannot Justify Defendant’s Disregard of
                            Patent L.R. 3-3.
 7
                            1.      Defendant still fails to seek leave to add its new indefiniteness
 8                                  argument
 9          Defendant admits that the indefiniteness theory in its Answer is completely new and that it
10 was developed after its Invalidity Contentions were served (Dkt. No. 65 at 7-8), but still has not

11 sought leave from the Court under Patent Local Rule 3-6. Instead, Defendant feigns ignorance of

12 the Rules and asks the Court to tell it whether it “must amend its invalidity construction to track

13 that argument,” and then to simply grant it leave to do so. Dkt. No. 65 at 8. Defendant’s request

14 is inappropriate for multiple reasons: First, since Defendant admits its argument is new, and there

15 is no dispute that indefiniteness is wholly absent from its Invalidity Contentions, it is simply

16 ridiculous to question whether Rule 3-6 should apply. Second, this is yet another attempt to

17 shoehorn a motion for leave into an opposition, which, as discussed above with respect to

18 Defendant’s attempt to amend its fraud claims, seeks to deprive Plaintiffs with a fair and
19 meaningful opportunity to respond. Third, despite nominally requesting leave to amend,

20 Defendant fails to provide any amended contentions for consideration, leaving both the Plaintiffs

21 and the Court in the dark as to what Defendant is actually seeking to add, even if it were proper to

22 take up Defendant’s non-motion for leave. Defendant’s repeated, brazen disregard for the Rules

23 justifies striking its late-added argument from the pleadings.

24                          2.      Defendant cannot demonstrate good cause even if it properly
                                    sought leave
25
            Defendant claims that it “could hardly be more diligent” in revealing its new indefiniteness
26
     argument, but its own arguments make clear that that is not the case. Specifically, Defendant
27
     attempts to tie its late-added argument to Plaintiffs’ proposal of the phrase “the two layers of glass
28
                                                7                     Case No. 3:18-cv-06721 JCS
      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS DEFENDANT’S LANHAM ACT AND
                         UCL COUNTERCLAIMS AND TO STRIKE §112 PLEADINGS
       Case 3:18-cv-06721-JCS Document 67 Filed 07/12/19 Page 12 of 15



 1 are separated by one or more of the load transferring means” for construction, purportedly because

 2 Plaintiffs’ contention that Defendant’s product falls within the scope of that phrase suggests, to

 3 Defendant, that it is indefinite. Dkt. No. 65 at 8. This argument crumbles upon even cursory

 4 consideration: Plaintiffs invite the Court to examine the document that Defendant claims gave rise

 5 to their new understanding of how Plaintiffs read the claims, attached as Exhibit A—it is just a list

 6 of words and phrases. There are no accompanying explanations, no hint or suggestion of what if

 7 anything the list of terms reads on. Id. By contrast, Plaintiffs’ Infringement Contentions, attached

 8 as Exhibit B, does provide a detailed map of the claim language to Defendant’s accused product,

 9 including analysis of the phrase “the two layers of glass are separated by one or more of the load

10 transferring means.” Exh. B at 4. However, Plaintiffs’ Infringement Contentions were served on

11 March 22, a month and a half before Defendant’s Invalidity Contentions were due on May 6. Dkt

12 No. 36 at 1-2. As such, if Plaintiffs’ interpretation was the triggering event for Defendant’s

13 discovery of an indefiniteness argument, then Defendant was equipped to make such discovery at

14 least as early as March.

15          Defendant’s argument that its late disclosure is somehow appropriate because some courts

16 have reasoned that “claim construction and indefiniteness analysis are inextricably intertwined”

17 simply misses the point. The Patent Local Rules required disclosure of any indefiniteness theories

18 in contentions, but Defendant failed to do so. Moreover, Defendant itself participated in setting
19 the deadlines for serving contentions and for claim construction, so it cannot now complain that

20 the schedule should be different. Indeed, Defendant’s claim construction-based argument has

21 been rejected by at least one court, precisely because whether indefiniteness and claim

22 construction are related has no bearing on a trial court’s power to manage its schedule: In

23 Auxilium Pharm., Inc. v. Watson Labs., Inc., a defendant failed to include any indefiniteness

24 argument in its invalidity contentions, but nonetheless sought to raise such an argument during

25 claim construction because, it argued, “the Federal Circuit has made clear that indefiniteness is to

26

27

28
                                                8                     Case No. 3:18-cv-06721 JCS
      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS DEFENDANT’S LANHAM ACT AND
                         UCL COUNTERCLAIMS AND TO STRIKE §112 PLEADINGS
       Case 3:18-cv-06721-JCS Document 67 Filed 07/12/19 Page 13 of 15



 1 be resolved during claim construction.” 2014 WL 2624780, at *2 (D.N.J. June 12, 2014). 4 The

 2 court flatly rejected this argument, reasoning:

 3
            “[T] the issue before the Court is not whether “indefiniteness is a question of law
 4          and in effect part of claim construction.” …The Federal Circuit has clearly
            answered that question in the affirmative. Instead, the issue before the Court is
 5          whether a party that does not assert indefiniteness in its invalidity contentions, as
            required by Local Patent Rule 3.3(d), nonetheless can argue during claim
 6          construction that certain claim terms are indefinite and, therefore, the patents-at-
 7          issue are invalid…
            While the substance of this case may be complicated, the issue before the Court is
 8
            quite simple. Rule 3.3(d) required Watson, if it wanted to argue the patents were
 9          invalid for indefiniteness, to set forth the grounds for this argument in its invalidity
            contentions. In fact, Watson did attempt to bring indefiniteness into the case
10          through its motion to amend. That motion, however, was denied. 5 If the Court
            were to accept Watson's argument that it can argue the viscosity terms are
11          indefinite, and therefore the patents-at-issue are invalid, during claim
12          construction (or at trial) even though Watson failed to comply with Rule
            3.3(d), Rule 3.3(d) would be rendered meaningless. The Court declines to write
13          subsection (d) out of Local Patent Rule 3.3.

14 Id. at *4 (emphasis added). There is no reason why the Patent Local Rules of this Court should be

15 accorded any less regard than those of the District of New Jersey. Defendant cannot be permitted

16 to write subsection (d) out of Patent Local Rule 3-3 by inserting an indefiniteness argument into

17 its pleadings.

18          Since Defendant has failed to show diligence, it cannot demonstrate good cause for adding

19 an indefiniteness theory (even assuming it may eventually file a motion for leave, as the Rules

20 would require). See O2 Micro Int'l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1366 (Fed.

21

22
   4
     The District of New Jersey’s local rule concerning invalidity contentions includes a provision
23 requiring disclosure of indefiniteness theories identical to that of this Court: “Subsection (d)

24 requires that these Invalidity Contentions must include “[a]ny grounds for invalidity based upon
   35 U.S.C. § 101, indefiniteness under 35 U.S.C. § 112(2) or enablement or written description
25 under
   5
          35 U.S.C. § 112(1) of any of the asserted claims.” Id. at *3; compare Patent L. R. 3-3(d).
     In a prior decision, the Auxilium court denied the defendant’s motion for leave to add an
26 indefiniteness argument, because indefiniteness hinges on how one of ordinary skill would
   interpret a patent based upon the patent’s disclosure. 2013 WL 12149760, at *7 (D.N.J. Nov. 11,
27 2013). Thus, although defendant “claims that it developed its indefiniteness position only recently
   as it prepared its claim construction positions,” it “could have reviewed the disclosure and
28 considered indefiniteness at least as early as” the date that the patents were publicly available. Id.
                                                        9                           Case No. 3:18-cv-06721 JCS
      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS DEFENDANT’S LANHAM ACT AND
                         UCL COUNTERCLAIMS AND TO STRIKE §112 PLEADINGS
       Case 3:18-cv-06721-JCS Document 67 Filed 07/12/19 Page 14 of 15



 1 Cir. 2006), (where no diligence has been shown, there is “no need to consider the question of

 2 prejudice.”). Its indefiniteness pleadings should therefore be struck.

 3          III.   CONCLUSION

 4          For the reasons discussed above and in its Motion (Dkt. No. 63), Plaintiffs respectfully

 5 request that the Court dismiss Defendant’s Lanham Act and UCL claims, and strike its pleadings

 6 invoking 35 U.S.C. §112.

 7

 8 DATED: July 12, 2019                        Respectfully submitted,

 9                                             DICKINSON WRIGHT PLLC
10

11                                             By: /s/ Jiageng Lu
                                                   Jiageng Lu (State Bar No. 271589)
12                                                 E-Mail: JLu@dickinsonwright.com
                                                   607 W. 3rd Street, Suite 2500
13                                                 Austin, Texas 78701
                                                   Telephone: (512) 770-4200
14
                                                   Facsimile: (844) 670-6009
15
                                                    Jonathan D. Baker (State Bar No. 196062)
16                                                  E-Mail: jdbaker@dickinsonwright.com
                                                    DICKINSON WRIGHT RLLP
17                                                  800 W. California Avenue, Suite 110
18                                                  Sunnyvale, CA 94086
                                                    Telephone: (408) 701-6100
19                                                  Facsimile: (844) 670-6009

20                                                  Donald R. McPhail (admitted pro hac vice)
                                                    E-Mail: dmcphail@dickinsonwright.com
21                                                  DICKINSON WRIGHT PLLC
22                                                  International Square
                                                    1825 Eye St. N.W., Suite 900
23                                                  Washington, D.C. 20006
                                                    Telephone: (202) 457-0160
24                                                  Facsimile: (844) 670-6009
25

26

27

28
                                               10                     Case No. 3:18-cv-06721 JCS
      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS DEFENDANT’S LANHAM ACT AND
                         UCL COUNTERCLAIMS AND TO STRIKE §112 PLEADINGS
     Case 3:18-cv-06721-JCS Document 67 Filed 07/12/19 Page 15 of 15



 1                                            GUY W. CHAMBERS (State Bar No. 101611)
                                              E-Mail: gchambers@sideman.com
 2                                            ELLEN P. LIU (State Bar No. 280459)
                                              E-Mail: eliu@sideman.com
 3
                                              SIDEMAN & BANCROFT LLP
 4                                            One Embarcadero Center, 22nd Floor
                                              San Francisco, California 94111-3711
 5                                            Telephone: (415) 392-1960
                                              Facsimile: (415) 392-0827
 6
                                              Ryan O. White (admitted pro hac vice)
 7
                                              E-Mail: rwhite@taftlaw.com
 8                                            Elizabeth Shuster (admitted pro hac vice)
                                              E-Mail: eshuster@taftlaw.com
 9                                            TAFT, STETTINIUS & HOLLISTER LLP
                                              One Indiana Square, Suite 3500
10                                            Indianapolis, Indiana 46204
                                              Telephone: (317) 713-3500
11
                                              Facsimile: (317) 713-3699
12
                                              Jaimin H. Shah (admitted pro hac vice)
13                                            E-Mail: jshaw@taftlaw.com
                                              TAFT STETTINIUS & HOLLISTER LLP
14                                            111 E. Upper Wacker Drive, Suite 2800
15                                            Chicago, IL 60601
                                              Telephone: (312) 836-4171
16                                            Facsimile: (312) 966-8607

17                                            Attorneys for Plaintiffs
18
19

20

21

22

23

24

25

26

27

28
                                              11                     Case No. 3:18-cv-06721 JCS
     PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS DEFENDANT’S LANHAM ACT AND
                        UCL COUNTERCLAIMS AND TO STRIKE §112 PLEADINGS
